UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1806


REVEREND FRANKLIN C. REAVES, PhD; VASTENA REAVES; DONALD N.
REAVES; HENRY O. REAVES; AMANDA EVANS; VALERIA REAVES
MARTIN; HERCULES W. REAVES; FREDDY L. REAVES,

                Plaintiffs - Appellants,

          and

KATHY J. REAVES,

                Plaintiff,

          v.

CITY OF MULLINS; MARION COUNTY; W. KENNETH MCDONALD,
individually and in his official capacity as Mayor; TERRY B.
STRICKLAND, individually and in his official capacity as
member of Mullins City Council; JO A. SANDERS, individually
and in her official capacity as member of Mullins City
Council; JAMES W. ARMSTRONG, individually and in his
official capacity as member of Mullins City Council;
PATRICIA A. PHILLIPS, individually and in her official
capacity as member of Mullins City Council; D. WAYNE
COLLINS, individually and in his official capacity as member
of Mullins City Council; DANIEL B. SHELLEY, JR.; GEORGE
HARDWICK, individually and in his official capacity as City
Administrator for City of Mullins; EDWIN P. ROGERS,
individually and in his official capacity as Marion County
Administrator; K. DONALD FLING, individually and in his
official capacity as Marion County Code Enforcement Officer;
JOHN Q. ATKINSON, individually and in his official capacity
as member of Marion County Council; ELOISE W. ROGERS,
individually and in her official capacity as member of
Marion County Council; TOM SHAW, individually and in his
official capacity as member of Marion County Council; ALLEN
FLOYD, individually and in his official capacity as member
of Marion County Council; MILTON TROY, individually and in
his official capacity as member of Marion County Council;
PEARLY BRITT, individually and in his official capacity as
member of Marion County; ELISTA H. SMITH, individually and
in her official capacity as member of Marion County Council;
CITY   OF   MULLINS   POLICE   DEPARTMENT;   RUSSELL   BASS,
individually and in his official capacity as Chief of City
of Mullins Police Department; VICKIE NICHOLS, individually
and in her official capacity,

                Defendants – Appellees,

          and

STATE OF SOUTH CAROLINA,

                Defendant.



                             No. 10-1973


REVEREND FRANKLIN C. REAVES, PhD; VASTENA REAVES; DONALD N.
REAVES; HENRY O. REAVES; AMANDA EVANS; VALERIA REAVES
MARTIN; HERCULES W. REAVES; FREDDY L. REAVES,

                Plaintiffs – Appellants,

          and

KATHY J. REAVES,

                Plaintiff,

          v.

CITY OF MULLINS; MARION COUNTY; W. KENNETH MCDONALD,
individually and in his official capacity as Mayor; TERRY B.
STRICKLAND, individually and in his official capacity as
member of Mullins City Council; JO A. SANDERS, individually
and in her official capacity as member of Mullins City
Council; JAMES W. ARMSTRONG, individually and in his
official capacity as member of Mullins City Council;
PATRICIA A. PHILLIPS, individually and in her official
capacity as member of Mullins City Council; D. WAYNE
COLLINS, individually and in his official capacity as member
of Mullins City Council; DANIEL B. SHELLEY, JR.; GEORGE
HARDWICK, individually and in his official capacity as City

                                  2
Administrator for City of Mullins; EDWIN P. ROGERS,
individually and in his official capacity as Marion County
Administrator; K. DONALD FLING, individually and in his
official capacity as Marion County Code Enforcement Officer;
JOHN Q. ATKINSON, individually and in his official capacity
as member of Marion County Council; ELOISE W. ROGERS,
individually and in her official capacity as member of
Marion County Council; TOM SHAW, individually and in his
official capacity as member of Marion County Council; ALLEN
FLOYD, individually and in his official capacity as member
of Marion County Council; MILTON TROY, individually and in
his official capacity as member of Marion County Council;
PEARLY BRITT, individually and in his official capacity as
member of Marion County; ELISTA H. SMITH, individually and
in her official capacity as member of Marion County Council;
CITY   OF   MULLINS   POLICE   DEPARTMENT;   RUSSELL   BASS,
individually and in his official capacity as Chief of City
of Mullins Police Department; VICKIE NICHOLS, individually
and in her official capacity,

                Defendants – Appellees,

          and

STATE OF SOUTH CAROLINA,

                Defendant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.     Terry L. Wooten, District
Judge. (4:07-cv-01487-TLW-TER)


Submitted:   March 31, 2011               Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Reaves, Vastena Reaves, Donald N. Reaves, Henry O.
Reaves, Amanda Evans, Valeria Reaves Martin, Hercules W. Reaves,
and Freddy L. Reaves, Appellants Pro Se.        Douglas Charles

                                 3
Baxter, RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle Beach, South
Carolina; Robert Thomas King, WILLCOX BUYCK & WILLIAMS, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                4
PER CURIAM:

               In these consolidated appeals, Appellants appeal the

district       court’s    orders    accepting           the    recommendations      of    the

magistrate judge and denying relief on their civil action and

denying    their       subsequent      Fed.       R.    Civ.     P.   60(b)   motion      for

reconsideration.          Appellants also appeal the magistrate judge’s

order denying their Fed. R. Civ. P. 59(e) motion to reconsider

the order granting sanctions to Appellees.                            In their informal

briefs, Appellants fail to address the dispositive issues in the

case.     Therefore, Appellants have forfeited appellate review of

those issues.          See 4th Cir. R. 34(b) (limiting review to issues

raised    in    the    informal     brief);        see    also    Edwards     v.   City    of

Goldsboro,       178     F.3d   231,   241        n.6    (4th    Cir.   1999)      (finding

failure to raise issue in opening brief constituted abandonment

of that issue).          Accordingly, we affirm.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                              5